DISSENTING OPINION OP
BADLOU, J.
The construction of the statutes involved in this ease appears to me to raise the familiar' question as to how far the court should depart from the ordinary and natural meaning of the language used by the legislature in order to avoid a result which it believes to be so mischievous in consequences as to raise a presumption that, in spite of the plain import of the words, it could not have been within the legislative intent.
The exact question is whether. R. L. Sec. 1649, providing that the power and jurisdiction of circuit courts shall be limited so that actions of ejectment shall be triable only in the circuit in which the real property is situated is a limitation upon the fifth paragraph of E. L. Sec. 1647 providing for a change of venue upon proof that a fair and impartial trial cannot be had. or upon consent of parties, or whether on the contrary the provision for change of venue is a modification or limitation upon the provision that an action of ejectment shall be triable only in the circuit in which the property is situated.
The language of the statute seems to me to be clear. E. L. Sec. 1649 is expressed to be a limitation on the entire power and -jurisdiction of circuit courts and circuit judges in chambers in civil cases as defined by Secs. 1647 and 1648 so far as the particular cases are specified. Naturally the proviso concerning actions of ejectment is not a limitation upon the power to try criminal offenses lmt so far as corresponding provisions are con*376cerned the provisions of Sec. 1649 are expressed to be limitations on all the provisions of the preceding sections, and the introductory language which limits “the power and jurisdiction” is unusually emphatic.
The general and natural rule is that the last proviso modifies all previous provisos and general language, and Sec. 1649 is not only last in order but so far as the provision concerning actions of ejectment is concerned was enacted later than Sec. 1647. Moreover Sec. 1649 is ¡^articular in its enumeration of many actions covered by the general language of Secs. 1647 and 1648, and it is a general rule of statutory construction that particular, language will be held to modify general language. The application in this case can be best illustrated by throwing the two provisions under consideration into one sentence, which would then read, “Any circuit court may in its discretion upon the consent of all the parties to any civil cause pending in such court, change the venue to some other circuit court and order the record to be transferred thereto, provided, however, that actions of ejectment shall be triable only in the circuit in which the real property is situated.” The effect of ,the particular language upon the general becomes apparent. It will also be-observed that some'of the paragraphs of Sec. 1649 provide that actions shall be “triable” only in certain circuits while other paragraphs provide that proceedings shall be “brought” only in certain circuits. In the latter class of cases, so far as they include cases which might come before the circuit courts, there would be nothing to prevent a subsequent change of venue in accordance with the earlier provision, but the word “triable” imports-a different meaning and its use should be given effect.
By the language itself and by the ordinary rules applicable to statutory construction the limitation on the jurisdiction to try-actions of ejectment is a limitation upon the power to change the venue in any case. Although no reason is apparent why the legislature should have so wished to control the action of *377the court upon the consent of both parties there is no reason on the other hand why it should not do so if it wished. The only real trouble comes in the fact that the same construction would apply in cases where a fair and impartial trial cannot be had. That this would result, in a serious defect in the law may be admitted, but the resulting mischief is not sufficiently serious to warrant the court, in applying the principle of Hawaii v. Mankichi, 190 U. S. 197, and departing from what seems to be the plain import of the language. If Sec. 1649 were limited to its third subdivision and provided merely that divorce cases should be triable only in the circuit where the parties last lived together as man and wife, I think the court would have no hesitation in construing this to be a limitation upon the power to change the venue in any case, snch an enactment being reasonable and capable of being supported by sound argument based upon public policy. The same language is used with reference to actions of ejectment, and while no similar reason is apparent ’the same language should be given the same effect.
The portion of the fifth paragraph of Sec. 1647 which furnishes the strongest argument ab inconvenienti is the weakest so far as all rules of statutory construction are concerned, because the power to. change venue upon proof that an impartial trial cannot be had is not expressed as a proviso, as is the case with the provision respecting the change of venue upon consent of the parties. Were the latter provision eliminated the only proviso, expressed as such, would be that in the introduction to Sec. 1649 and I do not see how the court could escape the conclusion that it modified the preceding general language. Even as the paragraph stands, the last clause is not in fact a proviso but merely an addition to the first clause and the only real provisos or limitations are those in Sec. 1649. To take the one concerning ejectment from its place and insert it between the fourth and fifth paragraphs of Sec. 1647 would no doubt lead to the conclusion arrived at by the court, but no proviso can *378be taken from its place after general language and put before it without doing violence to the language as written.
So far as'Hawaiian decisions are concerned the question has never been passed upon by the supreme court. If as now contended it was raised in one sentence of the brief of one of the parties in Spreckels v. De Bolt, 16 Haw. 476, it was apparently overlooked in the decision. The proposition that there is no adequate judicial precedent until a point is squarely passed upon seems to have been decided by Notley v. Brown, 17 Haw. 893, in which a judge who had been of counsel was held to be not disqualified as against fifty-four previous cases in which such disqualification had been assumed but never decided.